DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the election, the applicant elected Group I and the species where the composition comprises compound 38, -thiobutyrolactone, as the compound of formula (I), and ethanol as the solvent with traverse. As a consequence of the teachings of the prior art, the examined species were expanded to include compositions with compound 38, where the solvent is also glycerol or propylene glycol.
Claims 29-30, 35, 38-39, and 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites a broader range for the amount of the compound of formula (I) in the composition relative to that recited in its parent claim.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28, 31-33, 40-41, 45, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kagaku et al. (BE 840879 –English equivalent cited unless otherwise noted) in view of Sakai et al. (previously cited).
Kagaku et al. teach a hair composition that includes urea (see paragraph 20 and 40). An example is provided with 50 wt% urea, benzyl alcohol (protic polar solvent) at about 9 wt%, and water at about 38.1 wt% (see example 3 original French). The pH of this example is 3-3.5 and it does not include an alkaline agent or thiol (see example 3; instant claims 26, 40-41, 45, and 49).The presence of -thiobutyrolactone is not detailed.
Sakai et al. teach the stabilization of urea in topical cosmetic and pharmaceutical compositions with lactone (see abstract). The presence of the lactone stabilizes the -thiobutyrolactone (see column 1 line 43-column 2 line 35; instant claims 26-28 and 31-32).  The urea is envisioned as present in the composition at 1 to 50 wt%, the lactone is present at 0.05 to 30 wt%, and particularly effective results occurred when the lactone is present at about 5 to about 10 wt% of the urea (see column 3 line 60-column 4 line 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add -thiobutyrolactone as taught by Sakai et al. to the composition of Kagaku et al. in order to thwart the tendency of the composition to rise in pH due to the presence of the urea. Given the preferred range taught by Sakai et al. for the lactone being about 5 to about 10 wt% of the urea, the range of the -thiobutyrolactone in the modified composition could be from about 2.5 to about 5 wt%. This range overlaps with those instantly recited, thereby rendering them obvious (see instant claims 26 and 33). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 . 

Claims 26-28, 31-32, 34, 36-37, 40-41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bamba (US PGPub No. 2004/0067211) in view of Sakai et al. (previously cited) and Hiraki et al. (US Patent No. 6,355,259 – see IDS).
Bamba teaches an emulsion composition envisioned for hair with polysiloxane-polyoxyalkylene at 0.01 to 5 wt%, 0.05 to 1 wt% surfactant, 10 to 30 wt% humectant, and urea at 1 to 50 wt% (see paragraphs 1-9, 17, and 42). The humectant is envisioned as 1, 3-butylene glycol and propylene glycol is exemplified as an alternative (see paragraphs 35-36 and examples 1-2; instant claims 34 and 37). Water is exemplified to bring the composition up to 100%, thus its presence would range from 14 to 98.04 wt% (see examples 1-2). The composition is not detailed or exemplified to include a thiol (see instant claim 45). The pH of the composition is not explicitly detailed nor is the presence of -thiobutyrolactone.
-thiobutyrolactone (see column 1 line 43-column 2 line 35; instant claims 26-28 and 31-32).  The urea is envisioned as present in the composition at 1 to 50 wt%, the lactone is present at 0.05 to 30 wt%, and particularly effective results occurred when the lactone is present at about 5 to about 10 wt% of the urea (see column 3 line 60-column 4 line 13). 
Hiraki et al. teach a topical urea based composition whose pH is preferably 4.5-6.5 (see column 1 lines 5-8 and column 3 lines 34-37; instant claims 18, 31, and 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select propylene glycol as the humectant of Bamba in their composition as the simple substitution of one element for another in order to yield a predictable outcome. It also would have been obvious to add -thiobutyrolactone as taught by Sakai et al. to the composition of Bamba to thwart the expected tendency of the composition to rise in pH due to the presence of the urea. Given the 1-50 wt% range for the urea concentrations taught by Bamba and the preferred range taught by Sakai et al. for the lactone being about 5 to about 10 wt% of the urea, the range of the -thiobutyrolactone in the modified composition could be from about 0.05 to about 5 wt%. The ranges for this component and the water would then overlap with the overlaps with those instantly recited, thereby rendering them obvious (see MPEP 2144.05; instant claims 26 and 33). It additionally would have been obvious .

Claims 26-28, 31-32, 34, 36, 40-42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuhara et al. (US Patent No. 7,037,347) in view of Cannell et al. (US PGPub No. 2011/0268682) and Sakai et al. 
Kuzuhara et al. teach a hair composition urea present at 0.1 to 60 wt% and a polyethylene imine at 0.01 to 30 wt% (see abstract and claims 1-2).  An example also includes both water and ethanol (protic polar solvent, monoalcohol with two carbons), where the latter is present at 20 wt% (see prescription example 2; instant claims 26, 34, and 36). An organic solvent is taught to be included as a penetration enhancer at 1 to 40 wt% (see column 5 lines 5-8 and 17-21). The balance of the composition is taught to be water (see column 5 lines 27-32). The composition is not detailed or exemplified to include a thiol or additional alkaline agent (see instant claims 45 and 49). Additionally, the pH is taught to be between 2 and 11 (see column 5 lines 33-34). The presence of -thiobutyrolactone is not explicitly taught.
Cannell et al. teach a hair waving composition that includes urea (see abstract). The composition is also taught to include penetration enhancers at 1 to 10 wt% and these include ethanol as well as benzyl alcohol (see paragraphs 26-27).
Sakai et al. teach the stabilization of urea in topical cosmetic and pharmaceutical compositions with lactone (see abstract). The presence of the lactone stabilizes the urea and is able to maintain the composition pH below 7, as opposed to rising over time -thiobutyrolactone (see column 1 line 43-column 2 line 35; instant claims 26-28 and 31-32).  The urea is envisioned as present in the composition at 1 to 50 wt%, the lactone is present at 0.05 to 30 wt%, and particularly effective results occurred when the lactone is present at about 5 to about 10 wt% of the urea (see column 3 line 60-column 4 line 13). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Kuzuhara et al. with polyyethylneimine, urea, ethanol, and water. Here the ethanol would serve as a penetration enhancer, as taught by Cannell et al. It also would have been obvious to add -thiobutyrolactone as taught by Sakai et al. to the composition of Kuzuhara et al. to thwart the expected tendency of the composition to rise in pH due to the presence of the urea. Given 1-60 wt% urea, 0.01 to 30 wt% polyethyleneimine, 1 to 10 wt% ethanol as a penetration enhancer,-thiobutyrolactone at about 5 to about 10 wt% of the urea, and water, the -thiobutyrolactone would be present at 0.05 to 6 wt% and water would be present at up to about 97 wt%. The ranges for ethanol, -thiobutyrolactone, and the water would then overlap with those instantly recited, thereby rendering them obvious (see MPEP 2144.05; instant claims 26, 33, and 42). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-28, 31-34, 36-37, 40-43, 45, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-37 of copending Application No. 16/469225 in view of Panangatte et al. (previously cited). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a keratin fiber shaping compositions with compound 38 present at the same proportions where the compositions have the same or overlapping pH ranges, thereby rendering them obvious (see MPEP 2144.05). The copending compositions also include a silicone, exclude an alkaline agent, and are envisioned for application to hair. The presence of ethanol, propylene glycol, or glycerol is not explicitly recited in the copending claims.
Panangatte et al. teach compositions for application to hair that include many of the same silicones as the copending claims (see abstract and paragraphs 80-149). The compositions are envisioned to include a cosmetically acceptable carrier that includes water alone or in combination with other solvents such as ethanol, propylene glycol and glycerol (see paragraph 190). An example is provided where the water composes about 95 wt% of the composition (see composition 3).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection under 35 USC 103 and objection are hereby withdrawn. New grounds of rejections are detailed to address the new claim limitations.
The applicant’s acknowledgement of the provisional double patenting rejection is noted.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615